 Case 1:20-cv-01501-JPM Document 20 Filed 03/10/21 Page 1 of 1 PageID #: 214




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               ALEXANDRIA DIVISION


SAMANTHA WILLIAMS ET AL                            CASE NO. 1:20-CV-01501

VERSUS                                             JUDGE DAVID C. JOSEPH

D'ARGENT FRANCHISING L L C ET AL                   MAGISTRATE JUDGE PEREZ-MONTES

                                  MINUTES OF COURT:
                                  Scheduling Conference
 Date:               March 10, 2021         Presiding: MAGISTRATE JUDGE Joseph H.
                                            L. Perez-Montes
 Court Opened:       1:30 p.m.              Courtroom Deputy: Yvonna Tice
 Court Adjourned:    1:45 p.m.              Court Reporter:   Zoom Recording
 Statistical Time:   00:15                  Courtroom:        Video Conference

                                   APPEARANCES
 William Brock Most, Kenneth Bordes, by  For   Samantha Williams, Plaintiff, et al
 video
 Gillian Egan, by video                  For   D'Argent Companies L L C,
                                               Defendant, et al

                                      PROCEEDINGS

Scheduling Conference held.


RULING/COMMENTS:
A FIVE-DAY jury trial is scheduled beginning May 23, 2022 at 9:00 a.m. as a 2nd setting. A
pretrial conference is set for April 20, 2022 at 11:00 a.m. in chambers.
